Citation Nr: 1724741	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a seizure disorder, claimed as secondary to in-service illness, including, but not limited to, high fever, meningitis, and/or encephalopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In that rating decision, the RO denied entitlement to service connection for meningitis and a seizure disorder.  

In June 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

In December 2014, the Board remanded the case to the RO for further development and adjudicative action.

As noted in the December 2014 remand, part of the Veteran's paper claims file had been converted into an electronic record at that time.  Since then, the Veteran's entire paper claims file has been fully converted to an electronic record, and this appeal is now processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for a seizure disorder.  He maintains that the seizure disorder resulted from illness during service; and, that the seizure disorder had its onset in service.  

More specifically, the Veteran maintains that in January 1971, he was hospitalized for several days with a high fever, was given numerous vaccinations at that time, including a meningitis vaccination; and, was prescribed Penicillin even though his September 1970 entrance examination report clearly indicated that he had a Penicillin allergy.  He further maintains that he began to have "whiteouts" and déjà vu in service following his illness, which he believes was the onset of his seizure disorder, even though the medical evidence of record shows that the Veteran's first tonic-clonic seizure occurred in 1983.  

In support of his claim, he submitted a December 1971 article from what appears to be a medical journal, entitled, "Minocycline in the Chemoprophylaxis of Meningococcal Disease" which indicates that 8,721 recruits, stationed at the Veteran's base, were given minocycline during the first three months of 1971 as a result of an outbreak of meningococcal disease.  Also, at his June 2013 Board hearing, the Veteran testified that he started having whiteouts during service, which continued after service and began to escalate, culminating in a full blown seizure disorder.  Hearing Transcript, p. 4.  The Veteran's wife also submitted a statement indicating that she recalled the Veteran describing feelings of déjà vu shortly after separating from service.  

The Veteran's service treatment records (STRs) show that the Veteran reported an allergy to Penicillin on his September 1970 Report of Medical History (at induction).  The Veteran was hospitalized for three days in January 1971 with a high fever, upper respiratory infection, and acute pharyngitis, secondary to rare beta-hemolytic streptococci.  At the time of his admission, he also reported abdominal pain and headaches.  

The STRs also show that during the Veteran's 3-day hospital stay in January 1971, he was administered immunizations for polio, influenza, adenovirus and plague.  He also received a tetanus vaccination.  His discharge medication is listed as Penicillin VK, and his temperature was 99 degrees at the time of discharge.  The Veteran was discharged to duty with no change in his profile, and the STRs do not indicate that the Veteran experienced an adverse reaction to the Penicillin.

The Veteran received additional immunizations in February 1971 for typhoid, smallpox, and yellow fever.  In March 1971, he was administered the meningococcal vaccine.

The STRs also show that the Veteran was treated for abdominal pain on several occasions in April and May 1971.  The Veteran's examination at discharge was negative for a seizure disorder, meningitis, or abdominal pain.  

Private neurological treatment records from March 1983 show that the Veteran had his first tonic-clonic seizure with loss of consciousness earlier that month.  He was placed on Dilantin and diagnosed with a seizure disorder.  

An August 1983 private neurology progress note from Dr. R.B., MD, shows that the Veteran reported having some "nervousness in the face" recently along with occasional minimal difficulty with his speech.  The doctor opined that it could be related to the Dilantin in some way, but also noted that, "[the Veteran] is also concerned about some intracranial process, since he did have a significant blow to the head about two weeks before his first seizure."  

A September 1983 neurology progress report from Dr. R.B. reflects that the Veteran was inquiring as to whether or not mild head injuries could have brought on his seizures.  Dr. R.B. noted, "While both seizures evidently occurred approximately two weeks following a mild head injury, the [Veteran] does have bifrontal EEG epileptogenic abnormalities."  Based on these facts, Dr. R.B. opined, "It is highly unlikely that [the Veteran's] seizures were actually caused by head trauma, though the head trauma could certainly have contributed to an underlying seizure tendency."  

In December 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to have the Veteran examined and to obtain a medical opinion as to the likely etiology of the Veteran's seizure disorder, to include whether the Veteran's seizure disorder, as likely as not, had its onset during service.  The examiner was asked to consider the January 1971 STRs, the lay statement from the Veteran's spouse, the Veteran's self-reported history of symptom onset, and the aforementioned article entitled "Minocycline in the Chemoprophylaxis of Meningococcal Disease."  

The Veteran was subsequently examined in February 2016 and the examiner opined that the Veteran's seizure disorder was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  The examiner reasoned that a review of the STRs did not reveal a diagnosis of encephalitis or a seizure disorder during service.  The examiner noted that, "Symptoms of déjà vu are nonspecific for seizure disorder," but also indicated that those symptoms could represent "aura" associated with seizures and can be associated with temporal lobe epilepsy (without tonic clonic seizures).  The examiner further noted that tonic clonic seizures occurred 10 years after service and therefore the Veteran could have developed a seizure disorder after service.  

The Board finds that the above medical opinion is not adequate.  First, the examiner does not consider the lay statement from the Veteran's spouse, or the December 1971 article, both of which were cited in the December 2014 remand directives as potentially pertinent.  Furthermore, although the examiner indicated a review of the Veteran's STRs and VA treatment records in conjunction with the examination, he admittedly did not review the Veteran's entire claims file, which contains additional pertinent private medical evidence as noted above.  Therefore, the examiner's opinion was rendered without a review of the private neurological records summarized above, the lay statement of the Veteran's spouse, the Veteran's self-reported history of symptom onset, and the aforementioned article entitled "Minocycline in the Chemoprophylaxis of Meningococcal Disease."  

The Board's December 2014 remand specifically requested that the examiner consider this evidence, and that was not accomplished.  In addition, the examiner's rationale does not adequately address the essential question of whether the Veteran's reported symptoms in service and leading up to 1983 were, as likely as not, representative of a seizure disorder; or, in the alternative, whether the Veteran's in-service illness and numerous inoculations in service, as likely as not, resulted in a seizure disorder or other residual manifestations.  

It is undisputed that the Veteran did not have tonic clonic seizures until 1983; however, the dispositive issue here is not the onset of tonic clonic seizures; but rather, whether prior symptoms were related to a seizure disorder first diagnosed in 1983; or, secondary to numerous vaccinations between January and March 1971.  The examiner indicated that the Veteran's symptoms were "nonspecific" for a seizure disorder, but could represent aura, which can be associated with temporal lobe epilepsy.  The examiner then opined that the Veteran could have developed a seizure disorder after service because the tonic clonic seizures first occurred a decade after service.  This opinion does not adequately address the Veteran's assertions.  

Similarly, the VA examiner did not review the December 1971 article or address the Veteran's assertions that his receipt of Penicillin and numerous vaccinations between January 1971 and March 1971 had a relationship to the reported onset of whiteout/déjà vu type symptoms in service.

The Board finds significant the private neurology records from 1983 which show that the initial tonic clonic seizures evidently occurred approximately two weeks following a mild head injury, but because the objective EEG findings also revealed that the Veteran did have bifrontal EEG epileptogenic abnormalities, the neurologist opined that, "It is highly unlikely that [the Veteran's] seizures were actually caused by head trauma, though the head trauma could certainly have contributed to an underlying seizure tendency."  This opinion suggests that the Veteran may have had an underlying seizure pathology prior to 1983.  

Furthermore, the VA examiner indicated that "déjà vu symptoms were non-specific for a seizure disorder, but it appears that the Veteran was not given an opportunity to describe his déjà vu and whiteout symptoms in detail.  See February 2016 email correspondence from the Veteran.  

Based on the foregoing, another VA examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination, with, if possible, a neurologist, to determine the nature and etiology of his seizure disorder, including, but not limited to, whether the Veteran had an underlying seizure disorder prior to 1983 which was manifested by whiteouts and déjà vu symptoms as described by the Veteran; and, which began shortly after an illness in January 1971.  

The examiner is asked to review the Veteran's claims file, including the STRs, lay statements, the December 1971 article, and private neurology treatment records dating back to 1983.  The examiner is asked to obtain and record the Veteran's reported history as to the onset of his déjà vu and whiteout symptoms, including a specific description of the symptoms.  The examiner is then asked to opine as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's current seizure disorder was first manifested by symptoms of déjà vu and whiteouts prior to 1983, which first had their onset during, or shortly following, service; and/or whether the Veteran's in-service illness, Penicillin treatment, and multiple vaccinations in service, as likely as not, resulted in a seizure disorder.  The examiner is asked to provide a complete rationale for all opinions, which should include an assessment of the following evidence:

a.)  STRs showing a Penicillin allergy; treatment for a bacterial infection in January 1971, to include the administration of Penicillin; the receipt of numerous immunizations at the time of hospitalization in January 1971; the subsequent meningococcal immunization in March 1971; and, the December 1971 article entitled, "Minocycline in the Chemoprophylaxis of Meningococcal Disease."

b.)  private neurology records from 1983 which show bifrontal EEG epileptogenic abnormalities, but also note that head trauma in 1983 could certainly have contributed to an underlying seizure tendency."  
c.)  the August 2013 statement from the Veteran's wife indicating that the Veteran experienced déjà vu or whiteouts shortly after separating from service;

d.)  the Veteran's self-reported history, including a July 2010 timeline and his June 2013 hearing testimony.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Following completion of the requested development, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




